DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, an apparatus for controlling a brightness of a display of a vehicle, comprising an imaging control unit, configured to adjust, in response to feedback, one or more of a plurality of properties of a NIR light sensing unit, so that readouts of the NIR light sensing unit are within a first range, wherein an image data processing unit generates a calculated NIR intensity readout under the adjusted one or more plurality of properties of the NIR light sensing unit, and a reconstruction unit, configured to reconstruct a human perceived brightness based on the calculated NIR intensity readout, as recited in Claim 1.
Claims 11 and 21 each include language similar to that of Claim 1 and are allowable for reasons at least similar to those discussed above. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833